Case 3:21-cv-12870-MAS-DEA Document 29-1 Filed 08/23/21 Page 1 of 16 PageID: 1734




                            Exhibit A
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             1 of 2
                                                                  15ofPageID
                                                                       16 PageID: 1735
                                                                             #: 321




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE


      SILVERGA TE PHARMACEUTICALS, INC.,                  )
                                                          )
                     Plaintiff,                           )
                                                          )
                                                                   C.A. No. 18-1962 (LPS)
             V.                                           )
                                                                   C.A. No. 19-1067 (LPS) 1
                                                          )
      BIONPHARMA INC.                                     )
                                                          )
                     Defendant.                           )

      SIL VERGATE PHARMACEUTICALS, INC.,                  )
                                                          )
                     Plaintiff,                           )
                                                          )
             V.                                           )        C.A. No. 19-678 (LPS)
                                                          )
      AMNEAL PHARMACEUTICALS LLC .                        )
                                                          )
                     Defendant.                           )



                                  [ ~ ] SCHEDULING ORDER


            This_?,
                 _ ~- - day of_D
                               _ Vi
                                 _ (;_~------~~l /- - - - - - ~' 2019, pursuant to

     this Court' s Oral Order of October 17, 2019 (No. 18-1962, D.I. 21 ; No. 19-678, D.I. 18) for

     Plaintiff Silvergate Pharmaceuticals, Inc. ("Plaintiff' or "Silvergate") and Defendants

     Bionpharma Inc. ("Bionpharma") and Amneal Pharmaceuticals LLC ("Arnneal") (individually as

     a "Defendant," and collectively as "Defendants") to confer and submit a proposed scheduling

     order, and Judge Stark's Revised Procedures fo r Managing Patent Cases (which is posted at


        1
             The parties note that a third case, No. 19-1067, which relates to asserted U.S. Patent No.
     10,154,987, should also be included herein with the present actions, Nos. 18-1962 and 19-678.
     On August 8, 2019 in C.A. No. 19-1067, Bionpharma filed an Unopposed Motion to Extend
     Time (D.I. 7) to move, answer, or otherwise respond to Silvergate ' s Complaint until 14 days
     after the Court issues a decision on a pending Motion to Dismiss in C.A. No. 18-1962.
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             2 of 3
                                                                  15ofPageID
                                                                       16 PageID: 1736
                                                                             #: 322




     http://www.ded.uscourts.gov; see Chambers, Judge Leonard P. Stark, Patent Cases), and the

     parties having determined after discussion that the matter cannot be resolved at this juncture by

     settlement, voluntary mediation, or binding arbitration;

            IT IS HEREBY ORDERED that:

            1.      Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard.         Unless

     otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

     Federal Rule of Civil Procedure 26(a)(l) within five (5) business days from the entry of this

     Order. If they have not already done so, the parties are to review the Court' s Default Standard

     for Discovery, Including Discovery of Electronically Stored Information ("ESI") ("Default

     Standard") (which is posted at http://www.ded.uscourts.gov; see Other Resources, Default

     Standard for Discovery, and is incorporated herein by reference) .

            2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

     parties, and to amend or supplement the pleadings, shall be filed on or before July 9, 2020.

            3.      Application to Court for Protective Order.        Should counsel find it will be

     necessary to apply to the Court for a protective order specifying terms and conditions for the

     disclosure of confidential information, counsel should confer ~ ~ e 1 } ) reach an agreement

     on a proposed form of order and submit it to the Court withir.   k!n11"6, business days from   the

     entry of this Order. Should counsel be unable to reach an agreement on a proposed form of

     order, counsel must follow the provisions of Paragraph 7(h) below.

            Any proposed protective order must include the following paragraph:

                    Other Proceedings. By entering this order and limiting the
                    disclosure of information in this case, the Court does not intend to
                    preclude another court from finding that information may be
                    relevant and subject to disclosure in another case. Any person or
                    party subject to this order who becomes subject to a motion to
                    disclose another party ' s information designated "confidential" [the



                                                    -2-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             3 of 4
                                                                  15ofPageID
                                                                       16 PageID: 1737
                                                                             #: 323




                    parties should list any other level of designation, such as "highly
                    confidential," which may be provided for in the protective order]
                    pursuant to this order shall promptly notify that party of the motion
                    so that the party may have an opportunity to appear and be heard
                    on whether that information should be disclosed.

            4.      Papers Filed Under Seal. In accordance with section G of the Administrative

     Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

     document shall be filed electronically within seven (7) days of the filing of the sealed document.

             Should any party intend to request to seal or redact all or any portion of a transcript of a

     court proceeding (including a teleconference), such party should expressly note that intent at the

     start of the court proceeding. Should the party subsequently choose to make a request for sealing

     or redaction, it must, promptly after the completion of the transcript, file with the Court a motion

     for sealing/redaction, and include as attachments (1) a copy of the complete transcript

     highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

     (2) a copy of the proposed redacted/sealed transcript.          With its request, the party seeking

     redactions must demonstrate why there is good cause for the redactions and why disclosure of

     the redacted material would work a clearly defined and serious injury to the party seeking

     redaction.

             5.     Courtesy Copies. Other than with respect to " discovery matters," which are

     governed by Paragraph 7(h), and the final pretrial order, which is governed by Paragraph 18, the

     parties shall provide to the Court two (2) courtesy copies of all briefs and one ( 1) courtesy copy

     of any other document filed in support of any briefs (i.e ., appendices, exhibits, declarations,

     affidavits, etc.) . This provision also applies to papers filed under seal.

            6.      ADR Process.       This matter is referred to a magistrate judge to explore the

     possibility of alternative dispute resolution.




                                                      -3-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             4 of 5
                                                                  15ofPageID
                                                                       16 PageID: 1738
                                                                             #: 324




            7.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery

     set forth in Local Rule 26. l shall be strictly observed.

                    a.      Fact Discovery Cut Off. All fact discovery in this case shall be initiated

                            so that it will be completed on or before June 5, 2020.

                    b.      Document Production.           Document production shall be substantially

                            complete by April 3, 2020.

                    c.      Default Standard for Discovery Disclosures.

                            i.)     Initial Disclosures.     By November 22, 2019, the parties shall

                                    exchange Initial Disclosures pursuant to paragraph 3 of the Default

                                    Standard.

                            ii.)    Identification of Accused Product(s) and Asserted Patent(s). By

                                    December 2, 2019, Plaintiff shall identify the accused product(s)

                                    and the asserted patent(s) they alleged infringe, and produce the

                                    file history for each asserted patent, pursuant to paragraph 4(a) of

                                    the Default Standard.

                            iii.)   Production of Core Technical Documents. By January 2, 2020,

                                    each Defendant shall produce to Plaintiff the core technical

                                    documents related to the accused product(s), ~

                                    including its resp ective Abbreviated New Drug Application            -e t ~
                                    ("ANDA ") and all correspondence between the applicant and the

                                    U S. Food and Drug Administration pertaining to the ANDA at

                                    issue,] pursuant to paragraph 4(b) of the Default Standard.
                                    D-ete, Y\c\ u,n r m Gt \J~ r ~ c\ ~ ct <:. C) v-r es ?O Y1d e. Y\ c..e...,
                                    be,h>J.t.tV\ -the, 0--~r\1 c~V'"' a,nc\. -m~
                                    .,u .<:. { oocl. ()..\I\ ct Dvu ~ u\ o\ "" 1nIstv wn vYv ('t Dl'I ")
                                                                              1
                                      \r £~Cl V~ 1t'\j _ t\'\ Q.;_ f\- \"l O¥\ S 0\ \7)? Vb V cJ..
                                                      4
                                                                   ~t-R,\vS.
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             5 of 6
                                                                  15ofPageID
                                                                       16 PageID: 1739
                                                                             #: 325




                      iv.)   Initial Infringement Contentions.     By March 5, 2020, Plaintiff

                             shall produce to each Defendant an initial claim chart relating each

                             accused product to the asserted claims each product allegedly

                             infringes, pursuant to paragraph 4(c) of the Default Standard.

                      v.)    Initial Invalidity Contentions. By April 16, 2020, each Defendant

                             shall produce to Plaintiff its initial invalidity contentions for each

                             asserted claim, as well as the related invalidating references (e.g. ,

                             publications, manuals and patents), pursuant to paragraph 4(d) of

                             the Default Standard.

                d.    Requests for Admission. A maximum of forty ( 40) requests for admission

                      are permitted for each side. "Side" as used in this Order shall mean

                      Plaintiff on one side and Defendants on the other side. These limitations

                      do not apply to requests for admission seeking admissions as to the

                      identification, authentication, and/or admissibility of documents.

                e.    Interrogatories.

                      i.)    Defendants, collectively, may serve a maximum of fifteen (15)

                             common interrogatories on Plaintiff.     Each Defendant may also

                             serve no more than ten (10) additional individual interrogatories on

                             Plaintiff, for a total of no more than twenty five (25)

                             interrogatories per Defendant.     Plaintiff may serve fifteen (15)

                             common interrogatories on Defendants and ten (10) individual

                             interrogatories on each Defendant. These limits are based on a

                             preliminary understanding of the case and, as the case progresses,




                                              -5-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             6 of 7
                                                                  15ofPageID
                                                                       16 PageID: 1740
                                                                             #: 326




                             the parties may agree or approach the Court to amend these limits

                             as necessary.

                      ii.)   The Court encourages the parties to serve and respond to

                             contention interrogatories early in the case.      In the absence of

                             agreement among the parties, contention interrogatories, if filed,

                             shall first be addressed by the party with the burden of proof. The

                             adequacy of all interrogatory answers shall be judged by the level

                             of detail each party provides, i.e. , the more detail a party provides,

                             the more detail a party shall receive.

                f.    Depositions.

                      i.)    Limitation on Hours for Deposition Discovery.           Each side is

                             limited to a total of seventy (70) hours of taking testimony by

                             deposition upon oral examination.

                      ii.)   Location of Depositions.      Any party or representative (officer,

                             director, or managing agent) of a party filing a civil action in this

                             district court must ordinarily be required, upon request, to submit

                             to a deposition at a place designated within this district.

                             Exceptions to this general rule may be made by order of the Court.

                             A defendant who becomes a counterclaimant, cross-claimant, or

                             third-party plaintiff shall be considered as having filed an action in

                             this Court for the purpose of this provision.




                                              -6-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             7 of 8
                                                                  15ofPageID
                                                                       16 PageID: 1741
                                                                             #: 327




                g.    Disclosure of Expert Testimony.

                      i.)     Expert Reports. For the party who has the initial burden of proof

                              on the subject matter, the initial Federal Rule 26(a)(2) disclosure of

                              expert testimony is due on or before June 30, 2020.              The

                              supplemental disclosure to contradict or rebut evidence on the

                              same matter identified by another party is due on or before

                              July 31, 2020 . Reply expert reports from the party with the initial

                              burden of proof are due on or before September 11, 2020. No

                              other expert reports will be permitted without either the consent of

                              all parties or leave of the Court. Along with the submissions of the

                              expert reports, the parties shall advise of the dates and times of

                              their experts' availability for deposition. All expert depositions

                              shall be completed by October 23, 2020.

                      ii.)    Expert Report Supplementation. The parties agree they will permit

                              expert declarations to be filed in connection with motions briefing

                              (including case-dispositive motions).

                      iii.)   Objections to Expert Testimony. To the extent any objection to

                              expert testimony is made pursuant to the principles announced in

                              Daubert v. Merrell Dow Pharm., Inc. , 509 U.S . 579 (1993), as

                              incorporated in Federal Rule of Evidence 702, it shall be made by

                              motion no later than the deadline for dispositive motions set forth

                              herein, unless otherwise ordered by the Court. Briefing on such




                                               -7-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             8 of 9
                                                                  15ofPageID
                                                                       16 PageID: 1742
                                                                             #: 328




                             motions is subject to the page limits set out in connection with

                             briefing of case dispositive motions.

                h.    Discovery Matters and Disputes Relating to Protective Orders.

                      i.)    Any discovery motion filed without first complying with the

                             following procedures will be denied without prejudice to renew

                             pursuant to these procedures.

                      ii.)   Should counsel find, after good faith efforts-including verbal

                             communication among Delaware and Lead Counsel for all parties

                             to the dispute-that they are unable to resolve a discovery matter

                             or a dispute relating to a protective order, the parties involved in

                             the discovery matter or protective order dispute shall submit a joint

                             letter in substantially the following form:

                             Dear Judge Stark:

                                    The parties in the above-referenced matter
                             write to request the scheduling of a discovery
                             teleconference.

                                    The following attorneys, including at least
                             one Delaware Counsel and at least one Lead
                             Counsel per party, participated in a verbal meet-
                             and-confer (in person and/or by telephone) on the
                             following date(s): _ _ _ _ _ _ _ _ __

                             Delaware Counsel: - - - - - - - - - - - -

                             Lead Counsel:
                                             ------------
                                     The disputes requiring judicial attention are
                             listed below:

                             [provide here a non-argumentative list of disputes
                             requiring judicial attention]




                                              -8-
CaseCase
     3:21-cv-12870-MAS-DEA  Document2929-1
         1:18-cv-01962-LPS Document         Filed
                                        Filed     08/23/21
                                              12/04/19      Page
                                                         Page 9 of10
                                                                   15of 16 PageID:
                                                                      PageID #: 3291743




                       iii.)   On a date to be set by separate order, generally not less than forty-

                               eight (48) hours prior to the conference, the party seeking relief

                               shall file with the Court a letter, not to exceed three (3) pages,

                               outlining the issues in dispute and its position on those issues. On

                               a date to be set by separate order, but generally not less than

                               twenty-four (24) hours prior to the conference, any party opposing

                               the application for relief may file a letter, not to exceed three (3)

                               pages, outlining that party' s reasons for its opposition.

                       iv.)    Each party shall submit two (2) courtesy copies of its discovery

                               letter and any attachments.

                       v.)     Should the Court find further briefing necessary upon conclusion

                               of the telephone conference, the Court will order it. Alternatively,

                               the Court may choose to resolve the dispute prior to the telephone

                               conference and will, in that event, cancel the conference.

           8.    Motions to Amend.

                 a.    Any motion to amend (including a motion for leave to amend) a pleading

                       shall NOT be accompanied by an opening brief but shall, instead, be

                       accompanied by a letter, not to exceed three (3) pages, describing the basis

                       for the requested relief, and shall attach the proposed amended pleading as

                       well as a "blackline" comparison to the prior pleading.

                 b.    Within seven (7) days after the filing of a motion in compliance with this

                       Order, any party opposing such a motion shall file a responsive letter, not

                       to exceed five (5) pages.




                                                -9-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             10 of11
                                                                   15ofPageID
                                                                        16 PageID: 1744
                                                                              #: 330




                     c.     Within three (3) days thereafter, the moving party may file a reply letter,

                            not to exceed two (2) pages, and, by this same date, the parties shall file a

                            letter requesting a teleconference to address the motion to amend.

            9.       Motions to Strike.

                     a.     Any motion to strike any pleading or other document shall NOT be

                            accompanied by an opening brief but shall, instead, be accompanied by a

                            letter, not to exceed three (3) pages, describing the basis for the requested

                            relief, and shall attach the document to be stricken.

                     b.     Within seven (7) days after the filing of a motion in compliance with this

                            Order, any party opposing such a motion shall file a responsive letter, not

                            to exceed five (5) pages.

                     c.     Within three (3) days thereafter, the moving party may file a reply letter,

                            not to exceed two (2) pages, and, by this same date, the parties shall file a

                            letter requesting a teleconference to address the motion to strike.

            10.      Tutorial Describing the Technology and Matters in Issue.          Unless otherwise

     ordered by the Court, the parties shall provide the Court, no later than one ( 1) week after the date

     on which their opening claim construction briefs are served, a tutorial on the technology at issue.

     In that regard, the parties may separately or jointly submit a DVD of not more than thirty (30)

     minutes.     The tutorial should focus on the technology in issue and should not be used for

     argument. The parties may choose to file their tutorial(s) under seal, subject to any protective

     order in effect. Each party may comment, in writing (in no more than five (5) pages) on the

     opposing party's tutorial. Any such comment shall be filed no later than one (1) week after the

     date on which the answering claim construction briefs are served. As to the format selected, the




                                                    - l O-
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             11 of12
                                                                   15ofPageID
                                                                        16 PageID: 1745
                                                                              #: 331




     parties should confirm the Court's technical abilities to access the information contained in the

     tutorial (currently best are "mpeg" or "quicktime").

            11.     Claim Construction Issue Identification. On January 16, 2020, the parties shall

     exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

     proposed claim construction of those term(s)/phrase(s) . This document will not be filed with the

     Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

     Claim Construction Chart to be submitted on January 30, 2020.             The parties' Joint Claim

     Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

     and should include each party' s proposed construction of the disputed claim language with

     citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

     copy of the patent( s) in issue as well as those portions of the intrinsic record relied upon shall be

     submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

     provide argument.

            12.     Claim Construction Briefing. Plaintiff shall serve, but not file, its opening brief,

     not to exceed 20 pages, on February 20, 2020.            Defendants shall serve, but not file, their

     answering brief, not to exceed 30 pages, on March 12, 2020. Plaintiff shall serve, but not file,

     its reply brief, not to exceed 20 pages, on March 24, 2020. Defendants shall serve, but not file ,

     their sur-reply brief, not to exceed 10 pages, on April 3, 2020 . No later than April 14, 2020, the

     parties shall file a Joint Claim Construction Brief. The parties shall copy and paste their unfiled

     briefs into a single, consolidated claim construction brief, with their positions on each claim term

     in sequential order, in substantially the form below.

                               JOINT CLAIM CONSTRUCTION BRIEF

     I.     Agreed-upon Constructions

     II.    Disputed Constructions


                                                     - 11 -
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             12 of13
                                                                   15ofPageID
                                                                        16 PageID: 1746
                                                                              #: 332




                 A.      [TERM 1]

                         1. Plaintiffs Opening Position

                         2. Defendants' Answering Position

                         3. Plaintiff's Reply Position

                         4. Defendants' Sur-Reply Position

                 B.      [TERM 2]

                         1. Plaintiffs Opening Position

                         2. Defendants' Answering Position

                         3. Plaintiff's Reply Position

                         4. Defendants' Sur-Reply Position

     Etc.       The parties need not include any general summaries of the law relating to claim

     construction. If there are any materials that would be submitted in an appendix, the parties shall

     submit them in a Joint Appendix.

                 13.     Hearing on Claim Construction. Beginning at _ _.._,,_,
                                                                                   1    iQ\)
                                                                          _ _ _ _ _ _ _ a.m. on
                                                                                               (7~
                ~'--"""'b,..__, 2020,
     May ..........
                                        2
                                            the Court will hear argument on claim construction. The parties shall

     notify the Court, by joint letter submission, no later than the date on which the joint claim

     construction brief is due: (i) whether they request leave to present testimony at the hearing; and

     (ii) the amount oftime they are requesting be allocated to them for the hearing. Provided that the

     parties comply with all portions of this Scheduling Order, and any other orders of the Court, the

     parties should anticipate that the Court will issue its claim construction order within sixty (60)

     days of the conclusion of the claim construction hearing. If the Court is unable to meet this goal,




           2
              Plaintiff respectfully requests that the Court not set the Markman hearing between April
     27, 2020 and May 8, 2020 because Plaintiffs lead counsel is scheduled to be conducting a jury
     trial in the Southern District of California.


                                                              - 12 -
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             13 of14
                                                                   15ofPageID
                                                                        16 PageID: 1747
                                                                              #: 333




     it will advise the parties no later than sixty (60) days after the conclusion of the claim

     construction hearing.

            14.     Interim Status Report.' On April 1, 2020, counsel shall submit a joint letter to the

     Court with an interim report on the nature of the matters in issue and the progress of discovery to

     date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

            15.     Supplementation.     Absent agreement among the parties, and approval of the

     Court, no later than August 4, 2020 the parties must finally supplement, inter alia, the

     identification of all accused products and of all invalidity references.

            16.     Case Dispositive Motions.       [Bionpharma' and Plaintiffs Proposal: Abse                  A~f
                                                                                                                r4
                                                                                                                ~~i

                                                                                                                ~\t- ~
                                                                                                               -,...--_'b~l)>-1\

            17.     Applications by Motion. Except as otherwise specified herein, any application to             ~r
     the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should               ( rLt>v-..R..


     contain the statement required by Local Rule 7 .1.1 .

            18.     Pretrial Conference.    On
                                                       J      IN'-"IJ
                                                                                                                +fAl
                                                                                                                 ~
                                                                                                .m . Unless
                                                                                                                c,Jt         i-


     otherwise ordered by the Court, the parties should assume that filing the pretrial order satisfies        ~)i·\~lfd~
     the pretrial disclosure requirement of Federal Rule of Civil Procedure 26(a)(3). The parties shall        /v'i)   11 ~'1.
     file with the Court the joint proposed final pretrial order with the information required by the
                                                                                                                ~~vJ~~
                                                                                                                /\,0
     form of Revised Final Pretrial Order - Patent, which can be found on the Court's website
                                                                                                               c\)...~~....,
                                                                                                                         I
     (www.ded.uscourts.gov), on or before Il a       I l f f i ~ . Unless otherwise ordered by th
                                                                                                               ~ } J~.;)J~~
                                                                                                              /L--<~~~""'-J




                                                     - 13 -
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             14 of15
                                                                   15ofPageID
                                                                        16 PageID: 1748
                                                                              #: 334




     Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d)(l)-(3) for the

     preparation of the joint proposed final pretrial order.

            The parties shall provide the Court two (2) courtesy copies of the joint proposed final

     pretrial order and all attachments.

            As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their

     joint proposed final pretrial order, among other things:

                    a.      a request for a specific number of hours for their trial presentations, as

                            well as a requested number of days, based on the assumption that in a

                            typical bench trial day there will be 6 to 7 hours of trial time;

                    b.      their position as to whether the Court should allow objections to efforts to

                            impeach a witness with prior testimony, including objections based on

                            lack of completeness and/or lack of inconsistency;

                    c.      their position as to whether the Court should rule at trial on objections to

                            expert testimony as beyond the scope of prior expert disclosures, taking

                            time from the parties' trial presentation to argue and decide such

                            objections, or defer ruling on all such objections unless renewed in writing

                            following trial, subject to the proviso that a party prevailing on such a

                            post-trial objection will be entitled to have all of its costs associated with a

                            new trial paid for by the party that elicited the improper expert testimony

                            at the earlier trial; and

                    d.      their position as to how to make motions for judgment as a matter of law,

                            whether it be immediately at the appropriate point during trial or at a




                                                        - 14 -
Case 3:21-cv-12870-MAS-DEA
   Case                     Document
        1:18-cv-01962-LPS Document 2929-1
                                       FiledFiled 08/23/21
                                             12/04/19   PagePage
                                                             15 of16
                                                                   15ofPageID
                                                                        16 PageID: 1749
                                                                              #: 335




                            subsequent break and whether such motions may be supplemented m

                            writing.

            19.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

     requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

     be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

     request and any response shall contain the authorities relied upon; each in limine request may be

     supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

     three (3) pages of argument, and the side making the in limine request may add a maximum of

     one (1) additional page in reply in support of its request. If more than one party is supporting or

     opposing an in limine request, such support or opposition shall be combined in a single three (3)

     page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

     by the Court. No separate briefmg shall be submitted on in limine requests, unless otherwise

     permitted by the Court.

            20.     Trial. This matter is scheduled for a five (5) day bench trial beginning at 8:30

     a.m. on ~             (}   J_     2021 , with the subsequent trial days also beginning at 8:30 a.m.

     The trial day will end no later than 5:00 p.m. each day.

            21.     Post-Trial Briefing. The parties will address the post-trial briefmg schedule and

     page limits in the proposed final pretrial order.




                                                    CHIEF, UNITED STATES DISTRICT JUDGE




                                                     - 15 -
